DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Responsive to the communication dated 05/27/2021.
Claims 1 – 15 are presented for examination.

Response to Arguments
Double Patenting
Applicant argues that they have submitted a terminal disclaimer in order to overcome the double patenting rejection.

In response the terminal disclaimer was filed on 5/27/2021 and approved on 5/27/2021. The double patenting rejection is therefore withdrawn.

End Response to Arguments


Allowable Subject Matter
Claims 1 – 15 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance

Regarding claim 1:

While Robles (US 2005/0251771) in view of Bourov (Lithographic Process Window Analysis by Statistical Means, Proceedings of SPIE Vol. 4689, 2002) teach the limitations of claim, 1, 9, and 13 as outlined in the Office action dated 3/20/2018 none of these references taken either alone or in combination with the prior art of record disclose “             
                 
                
                    
                        1
                    
                    
                        4
                    
                
                P
                (
                |
                
                    
                        O
                    
                    
                        x
                    
                
                
                    
                        ≥
                        x
                    
                
                P
                (
                |
                
                    
                        O
                    
                    
                        y
                    
                
                |
                ≥
                y
                )
            
        ” in combination with the remaining elements and features of the claimed invention. It is for these reasons that the Applicant’s invention defines over the prior art or record. 

NOTE: it is the coefficient term of 1/4, that is in particular, non-obvious over the prior art in combination with all other remaining elements.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Dependent claims 2 – 15 are found to contain potentially allowable subject matter due to their ultimate dependence from claim 1.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini S. Shah can be reached on 571-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN S COOK/Primary Examiner, Art Unit 2127